Appeal by employer and carrier from an award of compensation for temporary disability. Claimant, who was paid by the day and was working on painting jobs away from employer’s plant, had finished one job and gone to take some tools *781home and to get some brushes for the next job. While at home he also had his luneh. He then started for the second job and while on his way was injured. Industrial Board has found that the accident arose out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.